Appeal from order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered December 5, 2005, which, upon defendant’s motion to dismiss the complaint for plaintiffs failure to provide discovery, directed plaintiff to provide certain purportedly privileged medical records for the court’s in camera review, unanimously dismissed, without costs.
There is no appeal of right from an order deferring a determination on a motion to compel discovery until after the motion court conducts an in camera review of the materials claimed to be privileged, because such an order does not affect a substantial right of the parties (Marriott Intl. v Lonny’s Hacking Corp., 262 AD2d 10 [1999]). We decline to grant leave to appeal. Concur— Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.